Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1).
Regarding Claim 1, Cappuccio teaches an attachment to a portable vacuum or blower device comprising an adapter assembly (24) having a top sidewall portion (Annotated Figure A, top side wall being the side that extends away from the center of the tool) for detachably coupling to a portable vacuum or blower device (for coupling via 26 to 50 Cappuccio Para [0004] “It is another object of the present invention to provide a conversion system for a standalone vacuum cleaner which, when connected to a vacuum cleaner, will effectively operate as a wet/vac and, when wet/vac cleaning is completed, will allow the vacuum cleaning to return to its normal dry vacuuming functions.” Implies detachability), and a bottom sidewall portion (Annotated Figure A) for coupling such adapter assembly to an inlet and outlet assembly (lid 
However, Cappuccio does not explicitly teach detachably coupling to the adapter assembly.
Moore however, teaches a similar configuration (i.e. adapter end top sidewall portion and adapter) that detachably couples (via threading 112).


    PNG
    media_image1.png
    465
    591
    media_image1.png
    Greyscale

Annotated Figure A (Figure 2 of Cappuccio)

Regarding claim 5, Cappuccio as modified teaches all the limitations of claim 1 and in addition teach wherein the lid couplers to allow for use of the lid assembly in two orientations (Cappuccio is capable of being used in two orientations I.E one could rotate the lid). But does not explicitly teach wherein the lid couplers are the same diameter. 
However, it would be obvious to one having ordinary skill in the art before the effective filing date of the invention, as there a finite number of options for the radius of the lid couplers, I.E the same size or different sizes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lid couplers as the same size as doing so merely involves choosing between the two options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
  Regarding claim 9, Cappuccio as modified teaches all the limitations of claim 1 and in addition teach wherein the vacuum tube end top sidewall portion (34 and 44 of Cappuccio define the vacuum tube end top sidewall portion) of the inlet and outlet assembly (4 of Cappuccio) detachably couples (via 44 of Cappuccio) to a bent vacuum tube (46 of Cappuccio), such that use of the attachment to a portable vacuum or blower device allows a user to maintain the attachment to a portable vacuum or blower device upright during use (see upright bucket 2 in Fig 1 of Cappuccio).

However, It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to make the adapter end bottom sidewall portion and the vacuum tube end bottom sidewall portion of the inlet and outlet assembly detachably couple within the lid couplers of the lid assembly in order to increase the ease of which the inlet and outlet assembly and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04(V)(C).
Regarding claim 12, Cappuccio as modified teaches all the limitations of claim 1 and in addition teach wherein the vacuum tube end top sidewall portion (34 and 44 define the vacuum tube end top sidewall portion) of the inlet and outlet assembly (4) has a larger diameter than the vacuum tube (Shown in Fig 2 of Cappuccio, 44 has a larger diameter than the vacuum tube 46), such that the vacuum tube detachably (Cappuccio Para [0004] “It is another object of the present invention to provide a conversion system for a standalone vacuum cleaner which, when connected to a vacuum cleaner, will effectively operate as a wet/vac and, when wet/vac cleaning is completed, will allow the vacuum cleaning to return to its normal dry vacuuming functions.” Implies that the 46 and 26 are detachably coupled) couples within the vacuum tube end top sidewall portion of the inlet and outlet assembly (Cappuccio Para [0015]” Similarly, wet hose 46 .
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1), as applied to Claim 1, and further in view of Landolt (US 8916002 B1).
Regarding claim 2, Cappuccio as modified teaches all the limitations of claim 1 but does not explicitly teach wherein the top sidewall portion of the adapter assembly has a front coupling attachment and a rear coupling attachment, such that a portable vacuum or blower device with an insert and twist attachment system is secured by the front coupling attachment and the rear coupling attachment. 
However, Landolt does teach an adapter wherein the top sidewall portion of the adapter assembly has a front coupling attachment and a rear coupling attachment (20 of Landolt, Fig. 2 and 3 showing that there is an attachment on both sides), such that a portable vacuum or blower device with an insert and twist attachment system is secured by the front coupling attachment and the rear coupling attachment (see Fig. 2 and 3 and insert and twist feature as Shown in Annotated Figure B). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adapter assembly of Cappuccio as modified in view of Landolt in order the increase the storability and portability of the device.
Regarding claim 8, Cappuccio as modified teaches all the limitations of claim 1 and further teaches wherein the vacuum tube end top sidewall portion (34 and 44 of Cappuccio) of the inlet and outlet assembly (4 of Cappuccio).
explicitly wherein the vacuum tube end top sidewall portion of the inlet and outlet assembly detachably couples to a straight vacuum tube, such that use of the attachment to a portable vacuum or blower device requires a user to tilt the attachment to a portable vacuum or blower device during use.
However, Landolt wherein the vacuum tube end top sidewall portion of the inlet and outlet assembly detachably couples (via insert and twist mechanism in Figs 2 and 3 of Landolt) to a straight vacuum tube (24), such that use of the attachment to a portable vacuum or blower device requires a user to tilt the attachment to a portable vacuum or blower device during use (Landolt discloses a vacuum that will be tilted in order to be used on the floor due to the angle between the handle and suction tube).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum tube of Cappuccio as modified to be a straight piece as taught by Landolt in order to efficiently and conveniently “Sweeping outdoor areas such as lawns, pedestrian streets, parking places and the like of leaves, grass clippings” (Col 1 Line 15-16 of Landolt).

    PNG
    media_image2.png
    299
    427
    media_image2.png
    Greyscale

Annotated Figure B (Figure 2 of Landolt)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1), as applied to Claim 1, and further in view of Crouser (US 3872538 A).
Regarding claim 3, Cappuccio as modified teaches all the limitations of claim 1 but does not explicitly teach wherein the top sidewall portion of the adapter assembly has coupling attachments and an attachment hinge, as such that a portable vacuum or blower device with a snapping attachment system is secured by the coupling attachments and the attachment hinge.
However, Crouser does teach wherein the top sidewall portion of the adapter assembly has coupling attachments (Tabs and ears 70 and 74  see Fig. 8 and 12 of Crouser) and an attachment hinge (Living hinge 40 of Crouser), as such that a portable vacuum or blower device with a snapping attachment system (attaches hose fitting 14 to housing 26) is secured by the coupling attachments and the attachment hinge (Hook means 102 of Crouser and Living hinge 40 of Crouser).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adapter assembly of Cappuccio as modified in view of Crouser in order to secure a hose fitting around a vacuum hose (Col 3 Line 48-53).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1), as applied to Claim 1, and further in view of Reining (US 20120024316 A1).
Regarding claim 6, Cappuccio as modified teaches all the limitations of claim 1 and in addition teach wherein the lid assembly (6 of Cappuccio) that allow securing the lid assembly to 
However, Reining does teach wherein the lid assembly has threads (Reining Para. [0034] “The lower cup part 105 is attached such that it can be replaced with respect to the upper cup part 103, for example by screw-fastening.”)
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the lid assembly of Cappuccio as modified to include threads in order to present a more secure connection, and to help ensure that bucket maintains a proper vacuum pressure.
Regarding Claim 7, Cappuccio as modified teaches all the limitations of claim 1 and but does not explicitly teach wherein the lid assembly has threads that allow securing the lid assembly to a bucket through screwing the lid assembly in place.
However, Reining does teach a thread that allow securing the lid assembly to a bucket through screwing the lid assembly in place (Reining Para. [0034] “The lower cup part 105 is attached such that it can be replaced with respect to the upper cup part 103, for example by screw-fastening.”)
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the lid of Cappuccio as modified to be secured via being screwed into place in order to present a more secure connection, and to help ensure that bucket maintains a proper vacuum pressure.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1) as applied to claim 1 and in further view of FOR1 (DE 299505961 U1).

But does not explicitly teach wherein the bottom sidewall portion of the adapter assembly has a Narrower diameter than the adapter end top sidewall portion of the inlet.
However, FOR1 does teach a similar configuration, wherein the bottom sidewall portion of the adapter assembly (28) has a Narrower (Shown in Annotated Figure C) diameter than the adapter end top sidewall portion of the inlet (27). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the adapter assembly of Cappuccio in light of FOR1 in order to “accommodate different diameter connections of household vacuum cleaners” (FOR1 Para [0032]).

    PNG
    media_image3.png
    210
    279
    media_image3.png
    Greyscale

Annotated Figure C (Figure 1 of FOR1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laliberte (US 20140075706 A1) teaches a similar configuration a lid attachment meant for a vacuum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./            Examiner, Art Unit 3723                                                                                                                                                                                            
/ANNE M KOZAK/            Supervisory Patent Examiner, Art Unit 3723